DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 06/21/2021 has been considered by the examiner and made of record in the application file.

Priority
03.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
04.	The drawings were received on 09/30/2020.  These drawings are accepted.

Claim Rejections – 35 USC § 112
05.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


06.	Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 1 recites various limitations that are not clear and that are not specifically defined in the specification.  For example, claim 1 recites a “determinant text”.  This is not a term that would understood by one of ordinary skill in the art.  Applicant’s specification recites that a determinant text, in some embodiments, is a comma-separated value text.  However, it unclear if this is always the embodiment that is taken on by a determinant text.  The table shown appears to show the determinant text as being a simple table, but it is unclear if a determinant text is a table, an entry in a table, or something else.  Claim 1 also recites various/multiple fields, such as “data description field” and a “value storage field”.  Applicant’s specification recites these limitations many times, but never appears to apply a specific definition to them.  It appears that they might simply be generic fields, which are simply table columns.
	Claim 2 recites, that the “field type table” comprises a “plurality of types”, which comprise “subtypes”, which comprise a “serial number” and an “attribute”, which comprises an “attribute number”, an “attribute type”, and a “default value”.  Much like claim 1, these terms are found in the Applicant’s specification multiple times, but there is 
	For purposes of examination, Examiner has interpreted the determinant text to be one or more entries in a table; the fields have been interpreted as columns; the types have been defined as table or column definitions.  Claim 1 (and the other independent claims) is therefore understood by Examiner to be the creating of a table with an entry, whereby the table’s columns are extracted from one or more other tables, in order to create a new entry/table definition.  Examiner requests clarification to the different claimed terms to either provide a definition to them or point out in the specification where they are clearly defined.

Claim Rejections - 35 USC § 102
07.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

08.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

09.	Claims 1, 2, 4, 7, 8, 10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klauke et al. (US PGPub 2015/0347484), hereinafter “Klauke”.
	Consider claim 1, Klauke discloses a method for storing a determinant text, comprising:
	obtaining a determinant text that is to be stored, the determinant text comprising a plurality of fields (paragraphs [0005], [0006], one or more records are stored, which are determined to have stored columns in a database table);
	obtaining valid fields from the plurality of fields (paragraphs [0006], [0007], column that are needed for storing the records are determined);
	querying a field type table according to the valid fields to generate a data description field of the determinant text (paragraphs [0001], [0006], multiple tables are combined into a single table, such that the columns needed for the storage of the records are obtained);
	determining a value storage field of the determinant text according to contents of the plurality of fields and the field type table (paragraphs [0006], [0007], the columns needed for the records are determined and stored in the hybrid table);
	storing the data description field and the value storage field to store the determinant text (paragraphs [0005], [0017], the hybrid table is formed and stored for the one or more records).
	Consider claim 2, and as applied to claim 1 above, Klauke discloses a method comprising:
	the field type table comprises a plurality of types (paragraphs [0017], [0041], different types of tables are able to be created);

	each subtype in the set of subtypes has a corresponding subtype serial number and an attribute (paragraphs [0039], attributes are determined for the records in the table);
	the attribute comprises an attribute number, an attribute type, a default value and a determination on whether a corresponding value is allowed to be null (tables 3, 4, the attributes for the records can contain various information, such as a number for the record, what type of record it is, values for the records, and a null value).
	Consider claim 4, and as applied to claim 2 above, Klauke discloses a method comprising:
	determining the value storage field of the determinant text according to contents of the valid fields and the field type table (paragraphs [0039], [0045], the valid columns for the records in the hybrid table are determined from the attributes of the other tables that are used to create the hybrid table).
	Consider claim 7, Klauke discloses an electronic device, comprising at least one processor, and a memory having communication connection to the at least one processor and configured to store instructions executable by the at least one processor, when the instructions are executed by the at least one processor, the at least one processor is caused to execute a method for storing the determinant text, the method comprising:

	obtaining valid fields from the plurality of fields (paragraphs [0006], [0007], column that are needed for storing the records are determined);
	querying a field type table according to the valid fields to generate a data description field of the determinant text (paragraphs [0001], [0006], multiple tables are combined into a single table, such that the columns needed for the storage of the records are obtained);
	determining a value storage field of the determinant text according to contents of the plurality of fields and the field type table (paragraphs [0006], [0007], the columns needed for the records are determined and stored in the hybrid table);
	storing the data description field and the value storage field to store the determinant text (paragraphs [0005], [0017], the hybrid table is formed and stored for the one or more records).
	Consider claim 8, and as applied to claim 17 above, Klauke discloses an electronic device comprising:
	the field type table comprises a plurality of types (paragraphs [0017], [0041], different types of tables are able to be created);
	each of the plurality of types comprises a type identifier and a set of subtypes (paragraphs [0045], [0051], an identifier is used for each of the types of tables that are created);

	the attribute comprises an attribute number, an attribute type, a default value and a determination on whether a corresponding value is allowed to be null (tables 3, 4, the attributes for the records can contain various information, such as a number for the record, what type of record it is, values for the records, and a null value).
	Consider claim 10, and as applied to claim 8 above, Klauke discloses an electronic device comprising:
	determining the value storage field of the determinant text according to contents of the valid fields and the field type table (paragraphs [0039], [0045], the valid columns for the records in the hybrid table are determined from the attributes of the other tables that are used to create the hybrid table).
	Consider claim 13, Klauke discloses a non-transitory computer-readable storage medium storing computer instruction thereon, wherein the computer instructions are configured to cause a computer to execute a method for storing a determinant text, the method comprising:
	obtaining a determinant text that is to be stored, the determinant text comprising a plurality of fields (paragraphs [0005], [0006], one or more records are stored, which are determined to have stored columns in a database table);
	obtaining valid fields from the plurality of fields (paragraphs [0006], [0007], column that are needed for storing the records are determined);

	determining a value storage field of the determinant text according to contents of the plurality of fields and the field type table (paragraphs [0006], [0007], the columns needed for the records are determined and stored in the hybrid table);
	storing the data description field and the value storage field to store the determinant text (paragraphs [0005], [0017], the hybrid table is formed and stored for the one or more records).
	Consider claim 14, and as applied to claim 13 above, Klauke discloses a storage medium comprising:
	the field type table comprises a plurality of types (paragraphs [0017], [0041], different types of tables are able to be created);
	each of the plurality of types comprises a type identifier and a set of subtypes (paragraphs [0045], [0051], an identifier is used for each of the types of tables that are created);
	each subtype in the set of subtypes has a corresponding subtype serial number and an attribute (paragraphs [0039], attributes are determined for the records in the table);
	the attribute comprises an attribute number, an attribute type, a default value and a determination on whether a corresponding value is allowed to be null (tables 3, 4, the 
	Consider claim 16, and as applied to claim 14 above, Klauke discloses a storage medium comprising:
	determining the value storage field of the determinant text according to contents of the valid fields and the field type table (paragraphs [0039], [0045], the valid columns for the records in the hybrid table are determined from the attributes of the other tables that are used to create the hybrid table).

Potential Allowable Subject Matter
10.	Claims 3, 5, 6, 9, 11, 12, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.  Although these claims are rejected under 25 USC 112(a) above, they introduce subject matter that may be allowable of the prior art.  Since some of the claim limitations are not clear, especially those in the base/independent claims, they would need to be clarified in order for allowable subject matter to be reached.  The reason for the potential allowance of claims 3, 6, 9, 12, 15, and 18 in the instant application is because the prior arts of record do not teach or suggest “obtaining a type corresponding to each of the valid fields from the field type table; generating type ID data according to a type identifier corresponding to the type corresponding to each of the valid fields; obtaining subtype serial numbers of subtypes in a set of subtypes of the type corresponding to each of the valid fields; generating attribute value data according to the corresponding subtype .
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Cho, SungJu et al.			US PGPub	2017/0255709
b) Zellweger, Paul				US PGPub	2015/0347484
c) Chang, Walter				US Patent	8,037,108
d) Todd, Stephen				US Patent	8,984,031

12.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 11, 2021